DETAILED ACTION
1.	Claims 2-21 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 1/28/2022 is considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11204689 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 2-21 are anticipated by claims 1-20 of U.S. Patent No. 11204689 B2.

Claim 2 is anticipated by claim 1 of U.S. Patent No. 11204689 B2.
Claim 3 is anticipated by claim 2 of U.S. Patent No. 11204689 B2.
Claim 4 is anticipated by claim 3 of U.S. Patent No. 11204689 B2.
Claim 5 is anticipated by claims 1 and 4 of U.S. Patent No. 11204689 B2.
Claim 6 is anticipated by claim 5 of U.S. Patent No. 11204689 B2.
Claim 7 is anticipated by claim 6 of U.S. Patent No. 11204689 B2.
Claim 8 is anticipated by claim 7 of U.S. Patent No. 11204689 B2.
Claim 9 is anticipated by claim 8 of U.S. Patent No. 11204689 B2.
Claim 10 is anticipated by claim 9 of U.S. Patent No. 11204689 B2.
Claim 11 is anticipated by claim 10 of U.S. Patent No. 11204689 B2.
Claim 12 is anticipated by claim 11 of U.S. Patent No. 11204689 B2.
Claim 13 is anticipated by claim 12 of U.S. Patent No. 11204689 B2.
Claim 14 is anticipated by claim 13 of U.S. Patent No. 11204689 B2.
Claim 15 is anticipated by claims 11 and 14 of U.S. Patent No. 11204689 B2.
Claim 16 is anticipated by claim 15 of U.S. Patent No. 11204689 B2.
Claim 17 is anticipated by claim 16 of U.S. Patent No. 11204689 B2.
Claim 18 is anticipated by claim 17 of U.S. Patent No. 11204689 B2.
Claim 19 is anticipated by claim 18 of U.S. Patent No. 11204689 B2.
Claim 20 is anticipated by claim 19 of U.S. Patent No. 11204689 B2.
Claim 21 is anticipated by claim 20 of U.S. Patent No. 11204689 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 2-4, 9, 11-14, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al. (US 2012/0196558 A1) and further in view of Watson et al. (US 2014/0082505 A1) and Hochmuth et al. (US 9047847 B2).

In regard to claim 2, Reich discloses a computer system configured to provide a dynamic user interface relating to visualizations of data associated with a law enforcement agency, the computer system comprising: 
one or more hardware computer processors configured to execute code to cause the computer system to (Paragraph 0027: processor): 
generate a dynamic user interface including an interactive geographical map, the map including events associated with respective associated predetermined geographical regions, the events determined from data associated with a law enforcement agency; and the map to further provide, a plurality of selectable indicators each associated with a respective event, wherein an appearance of each of the plurality of selectable indicators is based on one or more characteristics associated with the respective associated events (Fig. 2A and Paragraphs 0002, 0008, 0020, 0028, 0029, and 0048: user interface is provided with a geographical map that includes indicators related to emergency calls, where the indicators are colored based on the emergency calls).
While Reich teaches the above, they fail to show the map including a first plurality of selectable indicators each associated with respective predetermined geographical regions, wherein an appearance of each of the first plurality of selectable indicators is based on quantities of events, in response to a user input selecting a first selectable indicator of the first plurality of selectable indicators, update the map to provide a magnified view of a first predetermined geographical region associated with the first selectable indicator, and update the map to further provide, in the magnified view of the first predetermined geographical region, a second plurality of selectable indicators each associated with a respective event occurring within the first predetermined geographical region, as recited in the claims.  
Watson teaches a map with indicators similar to that of Reich.  In addition, Watson further teaches 
displaying first indicators on a map to group together second indicators, representing a quantity of second indicators with the first indicator, and resolving back into second indicators when the map is zoomed (Paragraph 0050).
It would have been obvious to one of ordinary skill in the art, having the teachings of Reich and Watson before him before the effective filing date of the claimed invention, to modify Reich to include the above teachings of Watson, in order to obtain generate a dynamic user interface including an interactive geographical map, the map including a first plurality of selectable indicators each associated with respective predetermined geographical regions, wherein an appearance of each of the first plurality of selectable indicators is based on quantities of events associated with the respective associated predetermined geographical regions, the events determined from data associated with a law enforcement agency; and update the map to further provide, in a magnified view of a first predetermined geographical region, a second plurality of selectable indicators each associated with a respective event occurring within the first predetermined geographical region, wherein an appearance of each of the second plurality of selectable indicators is based on one or more characteristics associated with the respective associated events.  
It would have been advantageous for one to utilize such a combination as avoiding clutter and making it easier for the user to interact with the second indicators, as suggested by Watson (Paragraphs 0005 and 0006).
While the combination of Reich and Watson teaches the above, they fail to show the in response to a user input selecting a first selectable indicator of the first plurality of selectable indicators, update the map to provide a magnified view of a first predetermined geographical region associated with the first selectable indicator, as recited in the claims.  
Hochmuth teaches a map with indicators similar to that of Reich and Watson.  In addition, Hochmuth further teaches 
selecting a first indicator to automatically zoom the map to display a region corresponding to the selected indicator (Column 8 lines 3-66).
It would have been obvious to one of ordinary skill in the art, having the teachings of Reich, Watson, and Hochmuth before him before the effective filing date of the claimed invention, to modify Reich and Watson to include the above teachings of Hochmuth, in order to obtain in response to a user input selecting a first selectable indicator of the first plurality of selectable indicators, update the map to provide a magnified view of a first predetermined geographical region associated with the first selectable indicator; and update the map to further provide, in the magnified view of the first predetermined geographical region, a second plurality of selectable indicators each associated with a respective event occurring within the first predetermined geographical region.  
It would have been advantageous for one to utilize such a combination as supporting a variety of user interaction to invoke a zoom-in action, as suggested by Hochmuth (Column 8 lines 19-27), therefore making it intuitive and easy for a user to drill down and view individual second indicators on the map associated with a first indicator. 

In regard to claim 3, the combination of Reich, Watson, and Hochmuth further discloses wherein the map is updated to further provide the second plurality of selectable indications in response to the user input selecting the first selectable indicator (All cited portions and explanation of Reich, Watson, and Hochmuth from the rejection of claim 1 are incorporated herein. The combination of references provides for selecting a first indicator to zoom in the map to a region associated with first indicator which causes the first indicator to resolve into its constituent items which would be the second indicators displayed on the map).

In regard to claim 4, the combination of Reich, Watson, and Hochmuth further discloses wherein the map is updated to further provide the second plurality of selectable indications when the map is updated to provide the magnified view of the first geographical region (All cited portions and explanation of Reich, Watson, and Hochmuth from the rejection of claim 1 are incorporated herein. The combination of references provides for selecting a first indicator to zoom in the map to a region associated with first indicator which causes the first indicator to resolve into its constituent items which would be the second indicators displayed on the map).

In regard to claim 9, Reich discloses wherein the one or more hardware computer processors are configured to execute code to further cause the computer system to: in response to a hover or selection user input associated with one of the predetermined geographical regions, update the map to provide an indication of a boundary of the one of the predetermined geographical regions (Paragraph 0071: select sub region which is then highlighted on the map).

In regard to claim 11, Reich discloses wherein the one or more hardware computer processors are configured to execute code to further cause the computer system to: concurrently display a plurality of panels in the dynamic user interface, wherein a first panel includes the interactive geographical map, and wherein a second panel includes at least some of the data associated with the law enforcement agency related to events; and in response to a filter operation applied to the data that filters the events, cause both the first and second panels to be updated based on filtering the events (Fig. 2A, Paragraphs 0028-0030, and Paragraphs 0050-0052: dashboard displays first and second regions with a map and information. The dashboard can be filtered to show historical data corresponding to a specified time range).

In regard to claims 12-14, 19, and 21, method claims 12-14, 19, and 21 correspond generally to system claims 2-4, 9, and 11, respectively, and recite similar features in method form, and therefore are rejected under the same rationale.

6.	Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al. (US 2012/0196558 A1), Watson et al. (US 2014/0082505 A1), Hochmuth et al. (US 9047847 B2), and further in view of Wiese (US 2009/0144177 A1).

In regard to claim 5, Reich discloses wherein a color or pattern of each of the second plurality of selectable indicators is based on a first characteristic associated with the respective associated events (Paragraphs 0029 and 0048: color based on number of calls).
While Reich, Watson, and Hochmuth teaches wherein an appearance of each of the first plurality of selectable indicators is based on quantities of events associated with the respective associated predetermined geographical regions, they fail to show the appearance of each of the first plurality of selectable indicators is further based on ranges of quantities of events associated with the respective associated predetermined geographical regions, as recited in the claims.  
Weise teaches a map and indicators similar to that of Reich, Watson, and Hochmuth.  In addition, Weise further teaches
utilizing defined ranges of quantities for the appearance of indicators (Paragraph 0020).
It would have been obvious to one of ordinary skill in the art, having the teachings of Reich, Watson, Hochmuth, and Wiese before him before the effective filing date of the claimed invention, to modify Reich, Watson, and Hochmuth to include the utilizing defined ranges of quantities for the appearance of indicators of Wiese, in order to obtain wherein: the appearance of each of the first plurality of selectable indicators is further based on ranges of quantities of events associated with the respective associated predetermined geographical regions.  
It would have been advantageous for one to utilize such a combination as an observer of the map can quickly and efficiently ascertain general trends in values, as suggested by Wiese (Paragraph 0021).  

In regard to claim 15, method claim 15 corresponds generally to system claim 5 and recites similar features in method form and therefore is rejected under the same rationale.

7.	Claim(s) 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al. (US 2012/0196558 A1), Watson et al. (US 2014/0082505 A1), Hochmuth et al. (US 9047847 B2), Wiese (US 2009/0144177 A1), and further in view of Ebert et al. (US 2013/0057551 A1).

In regard to claims 6-8, while Reich teaches wherein a color or pattern of each of the second plurality of selectable indicators is based on a first characteristic associated with the respective associated events, they fail to show the wherein a shape of each of the second plurality of selectable indicators is based on a second characteristic associated with the respective associated events, wherein the first characteristic and the second characteristic are different, and wherein the second characteristic comprises a time associated with the respective associated events, as recited in the claims.  
Ebert teaches indicators and events similar to that of Reich.  In addition, Ebert further teaches
utilizing a shape (e.g. size) of an indicator to indicate severity within a selected time period (Paragraph 0023 lines 11-23).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Reich, Watson, Hochmuth, Wiese, and Ebert before him before the effective filing date of the claimed invention, to modify the wherein a color or pattern of each of the second plurality of selectable indicators is based on a first characteristic associated with the respective associated events taught by Reich to include the utilizing a shape (e.g. size) of an indicator to indicate severity within a selected time period of Ebert, in order to obtain wherein a shape of each of the second plurality of selectable indicators is based on a second characteristic associated with the respective associated events, wherein the first characteristic and the second characteristic are different, and wherein the second characteristic comprises a time associated with the respective associated events.  
It would have been advantageous for one to utilize such a combination as an observer of the map can quickly and efficiently ascertain general trends in values. 

In regard to claims 16-18, method claims 16-18 correspond generally to system claims 6-8, respectively, and recite similar features in method form, and therefore are rejected under the same rationale.

8.	Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al. (US 2012/0196558 A1), Watson et al. (US 2014/0082505 A1), Hochmuth et al. (US 9047847 B2), and further in view of Whisenant (US 2011/0291851 A1).

In regard to claim 10, while Reich, Watson, and Hochmuth teaches the one or more hardware computer processors, the map, and the second indicators, they fail to show the wherein the one or more hardware computer processors are configured to execute code to further cause the computer system to: in response to a hover or selection user input associated with one of the second plurality of selectable indicators, update the map to provide detailed information associated with the one of the second plurality of selectable indicators, as recited in the claims.  
Whisenhunt teaches second indicators on a map similar to that of Reich.  In addition, Whisenhunt further teaches 
selecting an event indicator on a map to cause details for a corresponding event to be displayed (Paragraph 0067).
It would have been obvious to one of ordinary skill in the art, having the teachings of Reich, Watson, Hochmuth, and Whisenhunt before him before the effective filing date of the claimed invention, to modify Reich, Watson, and Hochmuth to include the selecting an event indicator on a map to cause details for a corresponding event to be displayed of Whisenhunt, in order to obtain wherein the one or more hardware computer processors are configured to execute code to further cause the computer system to: in response to a hover or selection user input associated with one of the second plurality of selectable indicators, update the map to provide detailed information associated with the one of the second plurality of selectable indicators.  
It would have been advantageous for one to utilize such a combination as allowing a user to easily and quickly display relevant additional information. 

In regard to claim 20, method claim 20 corresponds generally to system claim 10 and recites similar features in method form and therefore is rejected under the same rationale.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173